Citation Nr: 1309707	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-42 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1953 to September 1955.  The Veteran died in July 2008.  The appellant in this matter seeks to be recognized as the Veteran's surviving spouse for obtaining VA benefits. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a  November 2008 administrative decision by the VA Regional Office (RO) in New York, New York, denying entitlement to VA death benefits, on the basis of the appellant not being recognized as the deemed valid widow of the Veteran. 

On her October 2009 substantive appeal, VA Form-9, the appellant marked that she desired to testify before a member of the Board at a Travel Board hearing at the RO.  The appellant was scheduled for such a hearing in August 2012, but she failed to report.  The hearing request is deemed withdrawn because she failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2012).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in April 1959. 

2.  The Veteran and the appellant divorced in 1976. 

3.  The Veteran and the appellant remained divorced from each other at the time of the Veteran's death in July 2008.



CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the Veteran's surviving spouse for VA death benefits purposes.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  On the claim decided, the facts are not in dispute.  As the analysis below demonstrates, the appellant is not entitled to the benefits sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The Merits of the Claim and Analysis 

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits. 

VA death benefits, including death pension, death compensation and DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a). 

A surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j). The appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

Here, the claims file reflects that the appellant and the Veteran were legally married in April 1959.  Three children were born to the appellant and the Veteran during their marriage.  Although the decree of divorce has not been associated with the record, the record shows that the appellant and the Veteran divorced in 1976 after 17 years of marriage. There is no indication in the record that the appellant and the Veteran remarried prior to his death in July 2008. 

In May 1991, the Veteran was granted pension benefits.  VA improved pension eligibility verification reports dated in 1992, 1993, and 1994 show that the Veteran reported his marital status as "not married."  

In December 2002, the Veteran applied for compensation for disability.  On his application form, VA From 21-526, the Veteran reported that he had married the appellant in April 1959, and they had divorced in 1976. 

In VA treatment records dated from 2002 through 2008, the Veteran reported to his treating VA medical professionals that he was divorced and lived alone.  See VA treatment records dated in September 2002, November 2005, and August 2007. 

In June 2008, the Veteran appeared for a VA examination.  During the examination, the Veteran informed the VA examiner that he was divorced and lived alone.  

The Veteran's death certificate shows that he died in July 2008.  His marital status is listed as "divorced." 

The appellant applied for death pension benefits as the Veteran's "surviving spouse" in August 2008

In this case, the record clearly indicates that the appellant and the Veteran were divorced at the time of his death; this fact has not been disputed by the appellant.  The appellant also does not dispute that she and the Veteran divorced in 1976.  In addition, she has not asserted that she and the Veteran were actually re-married prior to his death in July 2008.  

A valid marriage between the appellant and the Veteran at the time of his death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits, and at the time of the Veteran's death in July 2008, the appellant was not married to him.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them. 

The Board finds that the criteria for recognition as a surviving spouse have not been met.  Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were married at the time of his death in July 2008.  Rather, the evidence of record shows that the Veteran and the appellant divorced in 1976.  The appellant has not asserted, and there is no indication in the evidence of record, that she and the Veteran remarried prior to his death.  Therefore, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appellant is not entitled recognition as a surviving spouse of the Veteran.


ORDER

The claim for recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


